    Case 4:21-mj-00031-HBB Document 6 Filed 02/23/21 Page 1 of 6 PageID #: 32

                                                                                                                             FILE
                                                                                                                     JAMES J. VILT, .JR - Cl~i<."'

                                                                                                                                 FEB 23 2021
 AO 98 (Rev, i 2/1   t)   A.ppcarance Bond

                                                                            .S. D1S1 R!C'T COURT
                                             UNITED STATES DISTRICT COURT WEST'N. DIST. KENTUCKY
                                                                           for the
                                                           Western District of Kentucky

                           United States of America                            )
                                      V.                                       )
                                                                               )       Case No. 4:21mj-00031-HBB-(1)
                                                                               )
                              LORI ANN VINSO=N~-----
                                     De}imdam                                  )

                                                                APPEARANCE BOND

                                                                Defendant's Agreement
I,      L.o (~ ft   Nt-J      iN Sot,/ \J                       (d~fe11da111J, agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X )       to appear for court proceedings;
             ( X )       if convicted, to surrender to serve a sentence that the court may impose; or
             ( X )       to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                      Type of Bond
(      ) (I) This is a personal recognizance bond.

( X) (2) This is an unsecured bond of$ _2_5~,0_0_0_.0_0_________

       ) (3) This is a secured bond of$ _ _ _ _ _ _ _ _ _ _ _ , secured by:

                      (a) $ _ _ _ _ _ _ _ _ , in cash deposited with the court.

         (      ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                      (describe 1he cash or other property. including claims 011 if - such as a lien. mortgage, or loan - and a/fac/1 proof af
                      ownership and value):



                      If this bond is secured by real property, documents to protect the secured interest may be filed of record.

         (            (c) a bail bond with a solvent surety (auach a copy of the bail bond. or describe it and idem(/j• the surezv):




                                                         Forfeiture or Release of the Bond

Forfeiture of the Bond This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
   Case 4:21-mj-00031-HBB Document 6 Filed 02/23/21 Page 2 of 6 PageID #: 33




AO 98 (Rev 12/11) ,\ppe:mmce Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: ( l) the defendant is found not guilty on al! charges, or (2) the defendant reports to
serve a sentence.

                                                          Declarations

Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:

         (l)       al! owners of the property securing this appearance bond are included on the bond;
         (2)       the property is not subject to claims, except as described above; and
         (3)       l will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                   while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
ofrelease set by the court or had them explained to me. I agree to this Appearance Bond.




: : : ~~~:;00 ~ch s,refy- d~lm oodeo peoalcy               of1m:~                        ~~~JU.SC.§ 1746.)


                                                                                         Defendam s signature



               Sure(wproper(I' owner - printed name                           Suretylpmper(l' owner - signature and dale



               Sure(Wpropeny owner - pr1111ed name                            Sure/y/proper(v owner - sig11a/lwe and dale



               Sure(1vproper(i- owner - printed name                         · Sure(l'lproper(I' owner - sig11ature and date




Approved.
      Case 4:21-mj-00031-HBB Document 6 Filed 02/23/21 Page 3 of 6 PageID #: 34




 AO i99:\ (Ri!v. i1J\ 1) Ordc: Sc-Hing Conditions oi"Rclc.::isc                                                 Pagi: I of




                                            UNITED STATES DISTRICT COURT
                                                                             for the
                                                                  Western District of Kentucky


                       United States of America                                 )
                                       V.
                                                                                )
                                                                                )       Case No. 4:21mj-00031-HBB-(1)
                          LORI ANN VINSON                                       )
                                                                                )
                                  Defe11da111

                                             ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(l)    The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection ofa DNA sample ifit is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:                    U.S. District Court, Washington, DC
                                                                                                 Place
        VIA VIDEO (ZOOM)


       on                                                                  3/16/2021 1:00 pm
                                                                              Date and Time

       If blank, defendant will be notified ofnext appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
       Case 4:21-mj-00031-HBB Document 6 Filed 02/23/21 Page 4 of 6 PageID #: 35




/\0 199B         1211 i) Ad<litimmi Comhtions of Release


                                                       ADDITIONAL CONDITIONS OF RELEASE
       iT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked bdow:

( 0)    (6)   The defendant is placed in thc·;·~to~.·o···l: . -- . \ \            '·
              Person or organization          \,.. __j(()}L,v \\           \,'IA 1/1'-'
              Address (only1fubm·e1,;;.anorge;;u:atw1~;' ··-• -----                                       ,----------                                    __
              City and state     JJ1fu::Se,.,clK.l-v\              \C'.1               ,."1{;Kf'5l         Tel. No . ...: --,,----~---,---                                              =
\~110 agrees to (a) supervise the dcfcndrutl. (bl use every effort lo assure the defendant's appearance at all court pmcccdings, and (c) notify the court
immediately if the ddcndant violates a condition of release or is no longer in the custodian's custody.

                                                                                 Signed:
                                                                                                                  Custodian                                           Date
( 0)    (7) The defendant must:
       ([Z]) (a) submit to supervision by and report for supervision to the Probation Officer
                 telephone number                           , no later than O_n_ce_a_M_o_n_lh_o_r_fo_r_tr-av_e_lp-e-m-,-,--ss-io_n_s_ _ _ _ _ _ __
       (•) (b) continue or aclivdy seek employment.
       (0) (c) continue or start an education program.
       (•) (dl surrender any passport to:
       ( 0)   (c) not obtain a passport or other international travel document.
       (0) (f) abide by the following restrictions on persona! association. residence. or !ravel:                      Advise Pretnal Services of any travel within the US outside of
                   Western District of KY, Indiana or Illinois for purpose of visrting Defendanrs mOlher--in•law. No travel outside the continental US without Court approval.
       (0 )  (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witnL'SS in the investigation or prosecution.
                  including:
      ( 0 ) (h) get medical or psychiatric treatment:
      ( 0 ) (i) rc!Urn to custody each                       at                                                          o'clock for employment, schooling,
                  or the following purposes:
      (0 ) (j) maintain residence al a ha!fway-l101;s~ or ,'Ommurifi;:eorrectio~s center, asthc preirTaTse~ires office or supc1vi~ing olTiccr considers
                  ncccs.,ary.
      ( 0 ) (k) not possess a firearm, destructive device, or other weapon.
      (0 ) (l) not use alcohol ( 0 ) at all ( 0 )excessively.
      ( 0) (m) not use or unlawfully possess a narcotic drug or other conlrolled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                  medical practitioner.
      ( 0) (n) submit to testing for a prohibited substance if required by tl1c pretrial services office or supervising officer. Testing may be used with
                  random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                 prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with tl1e efficiency and accuracy
                 of prohibited substance screening, or testing.
      ( 0 ) (o) participate in a program of inpaticm or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                 supervising officer.
      { 0 ) (p) This fom1 oflocation monitoring shall be utilized to monitor the following restriction on the defendant's movement in the community as
                 well as other court-imposed conditions of release.
                 ( 0 ) (i) Curfew. You arc restricted to your residence every day from               to        or as directed by the supervising officer.
                 ( 0) (ii) Home Detention. You are rcslricted to your residence at all times except for employment: education: religious services;
                              medical, substance abuse, or mental health treatment: attorney visits: court appearances: court-ordered obligations; or other
                              activities as pre-approved by the supervising officer.
                 { 0 ) (iii) Home Incarceration. You arc restricted 10 your residence at all times except for medical necessities and court appearances
                              or other activities specifically approved by the Court.
     ( 0) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply witl1-all of the program
                 requirements and instructions provided.
                 ( 0) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                        supervising ollicer.
                 ( 0 ) You must comply with the technology requirements and the fonn of Location Monitoring as indicated below.
                 ( 0 ) Location Monitoring Equipment To Be Used:
                        (0) Location monitoring technology al tl1e discretion of the officer
                        (0) Radio Frequency (RF) Monitoring
                        (0) Active GPS Monitoring
                        (0) Voice Recognition
     ( 0 ) (r) report a~ soon as possible, to the pretrial services office or supervising officer. every contact with law enforcement personnel. including
                arrests, questioning. or traffic stops.
     ( 0 ) (s) The defendant shall contribute to the United States Probation Office• s cost of services rendered based upon his/her ability lo pay as
                rellcctcd in his/her monthly cash flow ,is it relates to the court-approved sliding scale fee.
 Case 4:21-mj-00031-HBB Document 6 Filed 02/23/21 Page 5 of 6 PageID #: 36




(X) (tl



( x ) (u) Not possess any illegal firearms



    ) (v)
    Case 4:21-mj-00031-HBB Document 6 Filed 02/23/21 Page 6 of 6 PageID #: 37




/\0 199C (Rev 09/08) A.dvice of Pc:m:dtics                                                                        Page ---·- 4 ____ of ~   4   _Pages
                                             ADVICE OF PENAL TIES AND SANCTlONS

TO THE DEFENDANT:

YOU ARE ADVISED Of THE FOLLOWING PENAL TIES AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest. a
revocation of your release, an order of detention, a forfeiture of any bond. and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offcnse the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor Dffense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e .• in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison. and a $250,000 fine, or both, to: obstruct a criminal investigation:
tamper with a witness, victim, or infonnant; retaliate or attempt to retaliate against a witness, viclim, or infonnant; or intimidate or attempt
lo intimidate a witness. victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly mor<.' serious if they involve a killing or attempted killing.
        IC after release. you knowingly fail 10 appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death. life imprisonment. or imprisonment for a term of fifteen years or more-you will be fined
              not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
              more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both. ·
       A term ofimprisonmem imposed for failure to appear or surrender will be consecutive 10 any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey al! conditions
of release. to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.



                                                    ··~~~
                                                                                         Defendant's Signa111re


                                                         '1~\__uycpvA.\~\Q Q;( ...
                                                                       J·
                                                                                              J~\ --- --·-----·-· · ·
                                                                                             Clly   ail Swtc

                                                 Directions to the United States Marshal

( ✓ ) The defendant is ORDERED released after processing.
(   ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
      has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
      the appropriate judge at the time and place specified,


Date:




                    DISTRIBUTION:        COURT    DEFENDANT      PRETRIAL SERVICE       U.S. A17'ORNEY         U.S. MARSHAL
